Citation Nr: 0402074	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an effective date earlier than October 1, 
2000, for a 60 percent evaluation for degenerative disc, 
lumbar spondylosis, L5-S1.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from November 
1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

In a March 2002 rating decision, the RO granted a 60 percent 
evaluation for the service-connected back disorder, from June 
18, 2001, the date his claim for increase was received.  The 
veteran notified the RO that he disagreed with the effective 
date.  In April 2002, a Decision Review Officer at the RO 
found that private medical records supported an effective 
date of December 4, 2000.  The April 2003 rating decision 
shows an effective date of October 1, 2000, for the 60 
percent evaluation of the service-connected low back 
disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002), the United 
States Court of Appeals for Veterans Claims (Court) 
specifically held that amended section 5103(a) and new § 
3.159(b) require VA to inform the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  The Court 
held that the Board's failure to enforce compliance with 
those requirements is remandable error.  Quartuccio, 16 Vet. 
App. 183, 187 (2002); see also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).

The RO has attempted to comply with the requirements of VCAA 
in regard to ancillary claims for paragraph 4.30 benefits and 
for service connection for a leg disorder secondary to the 
service-connected back disorder.  However, the Board's 
initial review does not disclose any attempt to comply with 
VCAA in regards to the claim for an earlier effective date 
for the 60 percent rating for the service-connected back 
disorder.  While the statement of the case provided the 
applicable law and regulations, it did not tell the veteran 
what he had to submit to substantiate the claim for an 
earlier effective date.  

Generally, the date the claim is received will be the 
effective date of benefits.  38 U.S.C.A. § 5110(a) (West 
2002).  The veteran should be told that to substantiate a 
claim for an earlier effective date he should submit evidence 
that he filed the claim at an earlier date and that claim was 
not finally adjudicated but was still open.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that the increase in disability had occurred, if the 
application is received within one year of such date.  
38 U.S.C.A. § 5110(b) (2) (West 2002).  In this case, the 
Decision Review Officer found evidence from a private 
physician which demonstrated an increase within the year 
before the claim was received and he was able to move the 
effective date back approximately 6 months.  The veteran 
should be notified that a claim for an earlier effective date 
may be substantiated if he submits competent evidence which 
shows that he met the criteria for a 60 percent rating 
earlier than October 1, 2000, but not more than a year before 
the claim was received.  

In this case, there are previous final decisions, the most 
recent being in March 1999.  An earlier effective date may 
also be based on clear and unmistakable error (CUE) in a 
previous final decision.  However, CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,"  (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

Here, the veteran has asserted that he would have been given 
the 60 percent rating if he had been examined by magnetic 
resonance imaging (MRI) at an earlier date.  The United 
States Court of Appeals for Veterans Claims has held that CUE 
must be based on the evidence of record at the time, so that 
a lack of evidence or testing cannot form a basis for a 
finding of CUE.  That is, the assertion that he should have 
been tested by MRI at an earlier time does not provided a 
legal basis for an earlier effective date.  The veteran 
should be told what sort of evidence he must submit to 
substantiate a claim for an earlier effective date by way of 
CUE.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The RO must also 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs. 

2.  Thereafter, the RO should 
readjudicate this claim in light of any 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If appropriate, the appellant 
and his representative should be provided 
a SSOC.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



